           CASE 0:20-cv-00879-PJS-HB Doc. 41 Filed 07/28/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



David Moore d/b/a Moore Family
Farms, et al.,                                        Civil No. 20-cv-0252 (PJS/HB)

                    Plaintiffs,

v.                                                  ORDER ON CONSOLIDATION

C.H. Robinson Worldwide, Inc., et al.,

                    Defendants.


Terry Lusk, Jason Lusk, and Justin Lusk,              Civil No. 20-cv-0879 (PJS/HB)
individually and d/b/a JTJ Farms, et al.,

                    Plaintiffs,

v.

C.H. Robinson Worldwide, Inc., et al.,

                    Defendants.



       On the Report and Recommendation of this Court’s Rule 53 Master dated July 9,

 2020, the above cases Terry Lusk, et al. v. C.H. Robinson Worldwide, Inc. et al.

 (“Lusk”), and David Moore et al v. C.H. Robinson Worldwide, Inc. et al. (“Moore”)

 (ECF No. 119 in Moore, 20-cv- 0252, No. 38 in Lusk, 20-cv-0879), are hereby

 CONSOLIDATED as follows:

      1.      Except with respect to class certification and related class matters in
              Lusk, Lusk and Moore are hereby consolidated for all pretrial
              purposes, including: pre-trial conferences and orders; scheduling and
     CASE 0:20-cv-00879-PJS-HB Doc. 41 Filed 07/28/20 Page 2 of 3




        scheduling orders; pleading amendments; party joinders; meeting and
        conferring; discovery responses, disputes and rulings; pretrial
        sanctions; pretrial dispositive motions and rulings; and all other pre-
        trial matters, except as otherwise ordered by the undersigned;

2.      So long as Plaintiffs in Lusk and in Moore are represented by one or
        more common counsel in both cases (i) at the time of a discovery
        answer or response, (ii) at the time of production of documents or (iii)
        at the time of deposition testimony, all such discovery answers and
        responses, documents and deposition testimony in these consolidated
        cases may be used, as relevant and as otherwise provided by the
        Federal Rules of Evidence and Federal Rules of Civil Procedure, by the
        parties in either case for any purpose. Notwithstanding the provisions
        of this paragraph 2, such provisions are fully subject to other in limine
        or trial restrictions or determinations made de novo by the undersigned;

3.      So long as Plaintiffs in Lusk and Moore are represented by one or more
        common counsel in both cases at the time of any fully submitted
        dispositive motions, the resulting ruling shall be, as applicable, the law
        of the case and binding on the parties of both Lusk and Moore.
        Notwithstanding the provisions of this paragraph 3, such provisions are
        fully subject to other limitations or determinations made de novo by the
        undersigned;

4.      This Consolidation Order does not consolidate Lusk and Moore for
        purposes of trial, for in limine pre-trial proceedings or for trial
        rulings, but this Order is without prejudice to any party, after the
        finality of any class certification process in Lusk, moving for such
        consolidation, which motion shall be determined de novo by the
        undersigned;

5.      Lusk and Moore are not hereby merged into one case, and except
        as provided here or by further order of the undersigned, each of Lusk
        and Moore shall retain their individual case identities, with the
        parties in each cases retaining all such parties’ separate rights
        including settlement conferences and positions, class issues, client
        privileges, procedural and substantive rights in the prosecution or
        defense of the claims in each such case, and in each such case all
        their separate trial, post-trial and appellate related rights provided by
        law, by applicable Rules of Civil Procedure and related law, by
        applicable Rules of Appellate Procedure and related law, and by
        applicable Rules of Evidence and related law.
           CASE 0:20-cv-00879-PJS-HB Doc. 41 Filed 07/28/20 Page 3 of 3




      6.      Until the undersigned orders otherwise, all motions, submissions and
              other documents to be filed with the Court shall have a caption stating
              both the caption and case number of each of Moore (appearing first)
              and Lusk (appearing next) as shown above, and shall be filed in the
              dockets of both cases.




Dated: July 28, 2020
                                          PATRICK J. SCHILTZ
                                          United States District Court Judge
